Order entered January 16, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-01573-CV

      KENNETH GUARINO AND CAPITAL VIDEO CORPORATION, Appellants

                                              V.

                          11327 REEDER ROAD, INC., Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-04197

                                          ORDER
       Before the Court is appellants’ January 11, 2013 second motion to extend time to file

appellants’ brief. Appellants’ motion is GRANTED. Appellants’ brief shall be filed on or

before February 8, 2013. Appellants are cautioned that no further extensions will be granted

absent extraordinary circumstances.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE